Exhibit 10.1

 

Form of RSU Performance Award Agreement

 

GT ADVANCED TECHNOLOGIES  INC.

 

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as
of [Date of Award], by and between GT Advanced Technologies Inc., a Delaware
corporation (the “Company”), and «Employee» (“Employee”), in accordance with the
2011 Equity Incentive Plan of the Company, as the same may be amended from time
to time (the “Plan”).  Certain definitions are set forth in Section 7 of this
Agreement.

 

On [Date of Award], the Company granted to Employee «Number_of_RSU»
performance-based restricted stock units (the “Performance RSUs”) under the
Plan.  Each Performance RSU entitles Employee to receive from the Company one
share of the Company’s common stock, par value $.01 per share (“Common Stock”)
for each Performance RSU granted hereunder that becomes vested under the terms
described herein and in the Plan.  All of such shares of Common Stock that may
hereafter be delivered to Employee pursuant to this Agreement are referred to
herein as “Employee Stock.”

 

The parties hereto agree as follows:

 

1.     Incorporation by Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  Employee hereby acknowledges receipt of a true
copy of the Plan and that Employee has read the Plan carefully and fully
understands its content.  In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

2.     Grant of the Performance RSUs.

 

(a)   The Company granted to Employee, as of [Date of Award], «Number_of_RSU»
Performance RSUs, subject to the terms and conditions hereunder.  Employee
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, Employee with any protection against potential future
dilution of Employee’s stockholder interest in the Company for any reason. 
Employee shall not have the rights of a stockholder in respect of the shares of
Common Stock underlying these Performance RSUs until such Common Stock is
delivered to the Participant in accordance with Section 4.

 

(b)   The grant of the Performance RSUs by the Company is subject to Employee’s
execution and delivery of the attached Proprietary Rights and Confidentiality
Agreement

 

--------------------------------------------------------------------------------


 

between Employee and the Company (or, at the discretion of the Board, a similar
agreement containing such terms as the Board, or a duly designated committee
thereof, shall determine) (the “Employee Confidentiality Agreement”), if
Employee is not currently subject to such an agreement.  These Performance RSUs
and all shares of the Employee Stock shall be subject to the terms and
conditions of the Employee Confidentiality Agreement or such similar agreement
(whether executed in connection herewith or prior to the date hereof).  In the
event the Employee violated the terms of the Employee Confidentiality Agreement,
any non-compete agreement, non-solicitation agreement or such similar agreement
(whether executed in connection herewith or prior to the date hereof) between
the Employee and the Company, any unvested portion of the RSUs shall be
forfeited effective as of the date of such breach, unless sooner terminated by
operation of another term or condition of this Agreement or the Plan.

 

(c)   In connection with the receipt of the Performance RSUs and the delivery of
any Employee Stock hereunder, Employee represents and warrants to, and agrees
with, the Company that:

 

(i)            The Performance RSUs and the Employee Stock to be acquired by
Employee pursuant to this Agreement shall be acquired for Employee’s own account
and not with a view to, or intention of, distribution thereof in violation of
the Securities Act, or any applicable state securities laws, and the Performance
RSUs and the Employee Stock shall not be disposed of in contravention of the
Securities Act or any applicable state securities laws.

 

(ii)           This Agreement constitutes the legal, valid and binding
obligation of Employee, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by Employee do not and
shall not conflict with, violate or cause a breach of any agreement, contract or
instrument to which Employee is a party or any judgment, order or decree to
which Employee is subject.

 

(iii)          Employee has not taken any action that constitutes a conflict
with, violation or breach of, and the execution and delivery of this Agreement
and the other agreements contemplated hereby will not conflict with, violate or
cause a breach of, any noncompete, nonsolicitation or confidentiality agreement
to which Employee is a party or by which Employee is bound.  Employee agrees to
notify the Board of any matter (including, but not limited to, any potential
acquisition by the Company) which, to Employee’s knowledge, might reasonably be
expected to violate or cause a breach of any such agreement.

 

(iv)          Employee is a resident of the State of  «Residence».

 

(v)           Employee has been advised and encouraged in writing (via this
Agreement) to consult with an attorney and a tax advisor prior to signing this
Agreement.

 

(d)   As an inducement to the Company to issue any Performance RSUs to Employee,
and as a condition thereto, Employee acknowledges and agrees that neither the
issuance of the Performance RSUs or the delivery of any Employee Stock nor any
provision contained herein shall entitle Employee to employment with the Company
or any of the

 

2

--------------------------------------------------------------------------------


 

Subsidiaries, or affect the right of the Company or any of its Subsidiaries to
terminate Employee’s employment at any time, with or without cause.

 

(e)   The Company and Employee acknowledge and agree that this Agreement has
been executed and delivered, the Performance RSUs have been granted and any
Employee Stock that may be delivered hereunder will be delivered, in connection
with and as a part of the compensation and incentive arrangements between the
Company (together with its Subsidiaries) and Employee.

 

(f)    In connection with the issuance of any Employee Stock hereunder, Employee
hereby agrees and acknowledges that all of the shares of the Employee Stock are
subject in all respects to the terms of this Agreement.

 

3.     Eligibility to Receive Employee Stock and Vesting of Employee Stock.

 

(a)   Except as otherwise provided in this Section 3, the Performance RSUs shall
become vested in accordance with the schedule set forth on Exhibit A attached
hereto; provided that, notwithstanding any other terms or provisions of this
Agreement, no Performance RSUs shall vest at any time after the seventh
anniversary of the date of grant of this Performance RSU (and upon the seventh
anniversary of the date of grant of these Performance RSUs any unvested portion
of the Performance RSUs shall immediately be cancelled and Employee (and
Employee’s estate, designated beneficiary or other legal representative) shall
forfeit any rights or interests in and with respect to any such Performance
RSUs.

 

(b)   Except as otherwise provided in this Section 3, if Employee’s employment
with the Company (or any of its direct or indirect wholly owned Subsidiaries, as
applicable) terminates for any reason (including upon the death or disability of
Employee prior to the vesting of all or any portion of the Performance RSUs
awarded under this Agreement), such unvested portion of the Performance RSUs
shall immediately be cancelled and Employee (and Employee’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such Performance RSUs.  In the event that the
Employee’s employment with the Company (or any of its direct or indirect wholly
owned Subsidiaries, as applicable) terminates as a result of Employee’s
retirement from the Company (or any of its direct or indirect wholly owned
Subsidiaries, as applicable), and each of the following conditions is satisfied:
(A) the sum of the total years of such Employee’s service at the Company plus
such Employee’s age is equal to (or greater than) 65, (B) the Employee (1) has
at least 5 years of service at the Company and (2) is at least 60 years old, and
(C) the Employee has executed and delivered  to the Company (at the time of such
Employee’s retirement) a general release, in a form satisfactory to the Company,
that releases claims that the Employee may have against the Company, then the
Performance RSUs awarded under this Agreement shall continue to vest in
accordance with the schedule set forth in Section 3(a) above following
retirement until such time as the Performance RSUs shall have become vested in
full  (unless the Performance RSUs are sooner terminated by operation of another
term or condition of this Agreement or the Plan).

 

(c)   In addition to Section 3(a) above, upon a termination by the Company (or
any of its direct or indirect wholly owned Subsidiaries, as applicable) without
Cause or by Employee with Good Reason of Employee’s employment with the Company
(or any of its direct or indirect

 

3

--------------------------------------------------------------------------------


 

wholly owned Subsidiaries, as applicable) that also constitutes a “separation
from service” within the meaning of Code Section 409A within twelve months
following a Change in Control of the Company (a “Change in Control
Termination”), all remaining unvested Performance RSUs shall vest (for the
avoidance of doubt, the vesting described in this Section 3(c) is in addition
to, and not in lieu of, any vesting described in Section 3(a) above).

 

4.     Delivery of Common Stock.  Subject to the terms of the Plan and Section 6
below, if the Performance RSUs awarded by this Agreement become vested, the
Company shall promptly distribute to Employee the number of shares of Common
Stock equal to the number of the Performance RSUs that so vested; provided that
to the extent required by Code Section 409A, delivery of shares of Common Stock
upon a Participant’s “separation from service” within the meaning of Code
Section 409A shall be deferred until the six month anniversary of such
separation from service.  In connection with the delivery of the shares of
Common Stock pursuant to this Agreement, the Participant agrees to execute any
documents reasonably requested by the Company and provide therein customary
representations and warranties related to the receipt of such shares of Common
Stock.

 

5.     Certificates.  The shares of Employee Stock may be in certificated or
uncertificated form, as permitted by the Company’s Bylaws.

 

6.     Corporate Event.  In the event any dividend or distribution of Common
Stock, recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, change of control or
exchange of Common Stock or other securities of the Company, or other corporate
transaction or event affects the Common Stock, or in the event of the sale,
transfer or other disposition of all or substantially all of the business and
assets of the Company, whether by sale of assets, merger or otherwise
(determined on a consolidated basis) to a Third Party (or group of affiliated
Third Parties) (each, a “Corporate Event”), the Board shall, in such manner as
it in good faith deems equitable, (i) adjust any or all of the number of shares
of Employee Stock or other securities of the Company (or number and kind of
other securities or property) subject to the Performance RSUs, or (ii) make
provision for an immediate cash payment to Employee in consideration for the
cancellation of the Performance RSUs, to the extent allowed under Code
Section 409A.  Notwithstanding the provisions of this Section 6 or Section 3(c),
in the event (x) any Performance RSUs would otherwise vest pursuant to
Section 3(c) and (y) the Company is not the surviving entity in any Change in
Control or the Company sold, transferred or otherwise disposed of all or
substantially all of its business or assets pursuant to such Change in Control,
then the Company may provide that any successor to the Company and/or its assets
pursuant to such Change in Control shall provide the Employee with the same per
share consideration provided to a holder of Common Stock in connection with such
Change in Control in lieu of otherwise allowing such Performance RSUs to vest
pursuant to Section 3(c).

 

7.     Definitions.

 

“Board” means the Company’s Board of Directors.

 

“Cause” shall have the meaning set forth in Employee’s Employment Agreement. If
Employee does not have an Employment Agreement or if such Employment Agreement
does not contain a definition of “Cause” then “Cause” shall mean with respect to
Employee one or

 

4

--------------------------------------------------------------------------------


 

more of the following:  (i) the commission of a felony or other crime involving
moral turpitude or the commission of any other act or omission involving
dishonesty, disloyalty or fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, (ii) repeatedly reporting
to work under the influence of alcohol or illegal drugs, the use of illegal
drugs in the workplace or other repeated conduct causing the Company or any of
its Subsidiaries substantial public disgrace or disrepute or substantial
economic harm, (iii) substantial and repeated failure to perform duties as
reasonably directed by the Board, (iv) any act or omission aiding or abetting a
competitor, supplier or customer of the Company or any of its Subsidiaries to
the material disadvantage or detriment of the Company and its Subsidiaries,
(v) breach of fiduciary duty, gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries, or (vi) any breach of the
Proprietary Rights and Confidentiality Agreement between the Company and GTAT
Corporation, or any material breach of any other agreement between the Company
and Employee.

 

“Change in Control” means (i) the consummation of any transaction or series of
transactions resulting in a Third Party (or group of affiliated Third Parties)
owning, directly or indirectly, securities of the Company possessing the voting
power to elect a majority of the Company’s board of directors (whether by
merger, consolidation or sale or transfer of the Company’s securities) or
(ii) the sale, transfer or other disposition of all or substantially all of the
business and assets of the Company, whether by sale of assets, merger or
otherwise (determined on a consolidated basis) to a Third Party (or group of
affiliated Third Parties).

 

“Employment Agreement” means, if Employee is party to an employment agreement
with the Company (or a subsidiary of the Company), the employment agreement
between Employee and the Company (or a subsidiary of the Company, as applicable)
as currently in effect on the date of this Agreement.

 

“Good Reason” shall have the meaning set forth in Employee’s Employment
Agreement.  If Employee does not have an Employment Agreement or if such
Employment Agreement does not contain a definition of “Good Reason” then “Good
Reason” shall mean if Employee resigns from employment with the Company and its
Subsidiaries prior to the end of the employment period as a result of the
occurrence of one or more of the following events:  (i) the Company reduces the
amount of the base salary (other than as a result of a general across-the-board
salary reduction applicable to all senior executives of the Company) or elects
to eliminate the Executive Incentive Program of the Company (“EIP”) without
permitting Employee to participate in an annual incentive bonus plan in place of
the EIP which offers a potential bonus payment comparable to that earnable at
100% of plan target by Employee under the EIP, (ii) the Company changes
Employee’s title and reduces his responsibilities or authority in a manner
materially inconsistent with that of the position of «Title» or (iii) the
Company changes Employee’s place of work to a location outside of «GT_Location»;
provided that in order for Employee’s resignation for Good Reason to be
effective hereunder, Employee must provide written notice to the Company stating
Employee’s intent to resign for Good Reason and the grounds therefor within
thirty (30) days after such grounds exist and grant the Company thirty (30) days
from receipt of such notice to remedy or otherwise remove the grounds supporting
Employee’s resignation for Good Reason.

 

5

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 

8.     Notices.  Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested) or sent by reputable overnight courier
service (charges prepaid) to the recipient at the address below indicated:

 

To the Company:

 

GT Advanced Technologies Inc.
20 Trafalgar Square
Nashua, New Hampshire 03063
Attention: General Counsel

 

To Employee:

 

«Employee»
«Residential_Address_1»
«Residential_Address_2»

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 

9.     General Provisions.

 

(a)   Transferability.  The Performance RSUs shall not be transferable by
Employee other than by the laws of will or descent.  All provisions of this
Agreement shall in any event continue to apply to any Performance RSU
transferred as permitted by this Section 9(a), and any transferee shall be bound
by all provisions of this Agreement as and to the same extent as Employee.  Any
transfer or attempted transfer of any Performance RSUs in violation of any
provision of this Agreement shall be void, and the Company shall not record such
transfer on its books or treat any purported transferee of such Performance RSUs
as the owner of such stock for any purpose.

 

(b)   Withholding Taxes.  The Company shall be entitled to withhold from any
amounts due and payable by the Company and/or any of its Subsidiaries to
Employee the amount of any federal, state, local or other tax which, in the
opinion of the Company, is required to be withheld in connection with the
vesting of the Performance RSUs, the delivery of shares of the Employee Stock or
the delivery of cash, securities or other property as provided in Section 6.  To
the extent that the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the delivery or vesting, as applicable,
of such shares of the Employee

 

6

--------------------------------------------------------------------------------


 

Stock that Employee make arrangements satisfactory to the Company for the
payment of the balance of such taxes required to be withheld.  The Board, upon
the written request of Employee, in the Board’s sole discretion and pursuant to
such procedures as it may specify from time to time, may permit Employee to
satisfy all or part of the tax obligations in connection with the vesting of the
Performance RSUs or the delivery of the shares of Employee Stock by (i) having
the Company withhold otherwise deliverable shares, or (ii) delivering to the
Company shares that have been held by Employee for at least six months, in each
case having a Fair Market Value (as defined in the Plan) equal to the amount
sufficient to satisfy such tax obligations.

 

(c)          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)         Complete Agreement.  This Agreement, the Plan, those documents
expressly referred to herein and therein and other documents of even date
herewith embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

(e)          Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(f)           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by Employee,
the Company and their respective successors and assigns (including subsequent
permitted holders of the Performance RSUs or the Employee Stock); provided that
the rights and obligations of Employee under this Agreement shall not be
assignable except in connection with a permitted transfer of the Employee Stock
hereunder.

 

(g)          Choice of Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits
hereto shall be governed by, and construed in accordance with, the internal law,
and not the law of conflicts, of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

(h)         Remedies.  Each of the parties to this Agreement shall be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party shall be entitled to specific performance and/or other injunctive
relief from any court

 

7

--------------------------------------------------------------------------------


 

of law or equity of competent jurisdiction (without posting any bond or deposit)
in order to enforce or prevent any violations of the provisions of this
Agreement.

 

(i)             Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Employee.

 

*      *      *      *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first written above.

 

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Hoil Kim

 

 

 

Title:

Vice President,Chief Administative Officer and General Counsel

 

 

 

 

 

                                                                            

 

«Employee»

 

[Signature Page — Performance Restricted Stock Unit Agreement with «Employee»]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Performance Goals

 

(a)                  Eligibility to Receive Employee Stock.  The actual number
of Performance RSUs that shall be earned by the Employee shall be:

 

1.              1/3 of the Performance RSUs, if the Company’s stock price as
reported on the Nasdaq Global Select Market (or such other market or quotation
system on which the Company’s stock price is reported at such time) is equal to
or greater than $[   ] based on the average closing price of the Company’s
common stock for any twenty consecutive trading day period after the date of
grant (the “First RSU Tranche”);

 

2.              1/3 of the Performance RSUs, if the Company’s stock price as
reported on the Nasdaq Global Select Market (or such other market or quotation
system on which the Company’s stock price is reported at such time) is equal to
or greater than $[   ] based on the average closing price of the Company’s
common stock for any twenty consecutive trading day period after the date of
grant (the “Second RSU Tranche”); and

 

3.              1/3 of the Performance RSUs, if the Company’s stock price as
reported on the Nasdaq Global Select Market (or such other market or quotation
system on which the Company’s stock price is reported at such time) is equal to
or greater than $[   ] based on the average closing price of the Company’s
common stock for any twenty consecutive trading day period after the date of
grant (the “Third RSU Tranche”).

 

For the purposes of clarification, the First RSU Tranche, Second RSU Tranche and
Third RSU Tranche may be earned over the same twenty consecutive trading day
period (or, alternately, may be earned at different times during the seven year
term of the Agreement set forth in Section 3(a) of the Agreement).

 

(b)                  Vesting of the Employee Stock.  In no event shall any
shares of Employee Stock subject to the First RSU Tranche vest prior to the
first anniversary date of the grant of this Performance RSU (regardless of
whether the conditions set forth in Section (a)(1) of this Exhibit A is
satisfied prior to such first anniversary).  In no event shall any shares of
Employee Stock subject to the Second RSU Tranche vest prior to the second

 

--------------------------------------------------------------------------------


 

anniversary date of the grant of this Performance RSU (regardless of whether the
conditions set forth in Section (a)(2) of this Exhibit A is satisfied prior to
such second anniversary).  In no event shall any shares of Employee Stock
subject to the Third RSU Tranche vest prior to the third anniversary date of the
grant of this Performance RSU (regardless of whether the conditions set forth in
Section (a)(3) of this Exhibit A is satisfied prior to such third anniversary). 
In order to receive the shares of Employee Stock that have vested pursuant to
this Agreement, the Employee must have been continually employed by the Company
(or a subsidiary of the Company) through the date that such shares vest.  In the
event that any Performance RSUs do not vest prior to the seventh anniversary of
the date of grant, any unvested portion of the Performance RSUs shall
immediately be cancelled and Employee (and Employee’s estate, designated
beneficiary or other legal representative) shall forfeit any rights or interests
in and with respect to any such Performance RSUs on such seventh anniversary.

 

--------------------------------------------------------------------------------